Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of K. Hur et al., App. No. 16/646,144 (Sep. 27, 2018).  Claims 8-20 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-7 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group I, claims 1-7, without traverse in the Reply to Restriction Requirement filed on December 18, 2020, is acknowledged.  Claims 8-20 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Pursuant to the Election of Species Requirement, Applicant elected, without traverse, the chemical species of formula I, wherein M is copper, X is chlorine, and in CF the element for hydrogen bonding is sulfur.  Claims 1-7 of the elected invention read on the elected species.  The elected species is unable to be fully searched with respect to “in CF the element for hydrogen bonding is sulfur” for the reasons given in the § 112 rejections below.  In this regard it is noted that Applicant has not fully complied with the election of species requirement because Applicant’s reply did not fully characterize variable CF with respect to structural identification of all structural variables.  As such, the search was then limited to wherein CF is thiourea, selenourea, or tellurourea as claimed in instant claim 6.  Based on the species searched (M = Cu, X = Cl, and CF = thiourea, selenourea, or tellurourea), §§ 102/103 art was not identified.  The search was extended to M = Cu, X = Br and CF = 8-hydroxyquinoline and § 102 art was identified in the extended search.  As such, the provisional election of species is given effect pursuant to 37 CFR 1.142(b), but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Instant claim 1 is reproduced below for reference.  

1. An amorphous nanostructure comprising an inorganic polymer of formula 1 below


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In formula 1, M represents a transition metal, 
X represents a halogen element, 
CF represents a functional group for bonding including a hydrogen element and an element for hydrogen bonding, and 
n has a value of 10 to 500,000 in repetition frequency.

Claim 1 can be interpreted with reference to preparation examples 1-2 (specification at pages 11-18) and Preparation example 4 (specification at pages 19-20).  


In “Preparation example 1: Synthesis of an amorphous nanowire” CuCl2 and thiourea (binding functional group) are mixed in ethanol and treated by ultrasonic dispersion at room temperature to provide an “amorphous nanowire”.  The specification explains that the Fig. 4, XPS analysis (and additional analysis) show that: (1) that oxidation number of Cu decreases from +2 to a value of+ 1; (2) Cu forms a main chain bond with Cl (i.e., a Cu-Cl bond is formed in the main chain of the inorganic polymer); and (3) and there is a bond between Cu and thiourea.  Thus referring to instant claim 1, in this example:

M is Cu;

X is Cl; and 

CF (which “represents a functional group for bonding including a hydrogen element and an element for hydrogen bonding”) is thiourea, which comprises a hydrogen element and where the element for hydrogen bonding is sulfur.  

With reference to Fig. 2, the specification (at page 8, lines 1-7) further discloses that:

Specifically, the hydrogen bonding may be made between the hydrogen element of the functional group for bonding with one inorganic polymer and the halogen element of the other inorganic polymer, or between the hydrogen element of the bonding functional group and the group 15 element (nitrogen group) or group 16 element (sulfur/oxygen group) of the other inorganic polymer. As a result, the inorganic polymer is combined with the adjacent inorganic polymer and forms an amorphous nanowire





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Preparation example 2 is similar to example 1, but ethanol was replaced by an ethylene glycol solvent mixture.  Preparation example 4 is similar to example 1, but performed with CuBr2 (instead of CuCl2) and selenourea (instead of thiourea).  

Interpretation of variable “CF” in Instant Claim 1

The instant specification does not provide a specific definition of the claimed “CF” group.  The specification body provides the following information regarding variable “CF”:

In particular, the functional group for bonding is composed of a compound having a hydrogen element and an element capable of forming hydrogen bonding with another inorganic polymer. For this purpose, the functional group for bonding should have a hydrogen element at the end of the chemical bond. This hydrogen element is bound to an element such as nitrogen (N), oxygen (O), or fluorine (F), which has a higher electronegativity than a hydrogen atom, and thus must have the ability of hydrogen bonding. In addition, the functional group for bonding has another element forming hydrogen bonding, and possible elements are group 15 element or group 16 element. They have unshared electron pairs and are chemically bonded to the transition metal. At least one element selected from the group consisting of oxygen (0), sulfur (S), nitrogen (N), selenium (Se), and tellurium (Te) as a group 15 element or a group 16 element that can be employed is preferably thiourea, urea, selenourea, tellurourea or thiol compound.

Specification at pages 6-7.  And preparation examples 1, 2 and 4 employ thiourea and selenourea as “CF” groups.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Accordingly, consistent with the specification and the plain claim language, the claim 1 term “CF represents a functional group for bonding including a hydrogen element and an element for hydrogen bonding” is broadly and reasonably interpreted as:

a functional group comprising a hydrogen atom bound to an element which has a higher electronegativity than a hydrogen atom, and comprising an additional element that can form hydrogen bonds, the additional element also having an unshared electron pair that can chemically bond to a transition metal.


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claimed “amorphous nanostructure comprising an inorganic polymer of formula 1 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of such amorphous nanostructures.  The primary reason underlying this rejection is that one of skill in the art cannot visualize or recognize members of the claim 1 genus of “CF represents a functional group for bonding including a hydrogen element and an element for hydrogen bonding” in combination with any transition metal M.  

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although instant claims 1-7 are literally recited in the application as filed, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).   

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species.  The term “CF” group was interpreted above as:

a functional group comprising a hydrogen atom bound to an element which has a higher electronegativity than a hydrogen atom, and comprising an additional element that can form hydrogen bonds, the additional element also having an unshared electron pair that can chemically bond to a transition metal

It is considered that there is substantial variation within the genus of “CF”, particularly since all terms are generically defined.  The instant specification provides only the following three species of “CF” groups. Specification at page 7, lines 14-15.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


which can thereafter form inter-polymer hydrogen bonds so as to arrive at the claimed “amorphous nanostructure”.  Neither the art of record nor the instant specification provides structure/activity guidance as to what other “CF” groups can form such complex structures.  The only working examples of claimed “amorphous nanostructures” employ copper as the metal and bromine or chlorine as the halogen element.  Accordingly, because: (1) CF is defined in generic terms; (2) CF must form a specific network of hydrogen and direct bonds with a generic metal and a halogen; and (3) no structure activity guidance is given in this regard (either in the art of record or the instant specification), one of skill in the art cannot visualize or recognize’ the full scope of members of the genus suitable for use as CF groups in the instant claims. 

With respect to instant claim 6, in view of the above discussion, the specification as filed does not provide written description support for “thiol compound”.  

It is considered that the instant specification as filed provides written description support for the following “CF” groups: thiourea, selenourea, and tellurourea, when M is copper and X is a halogen.  


Claim Rejections – Improper Markush Grouping

Claims 1-7 are rejected on the judicially created basis that it is directed to an improper Markush grouping of alternatives. MPEP § 706.03(y); MPEP § 803.02.  

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  

A claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a ‘single structural similarity’; or (2) the species do not share a common utility.  MPEP § 803.02 (9th ed.); 76 Federal Register 7162-7175 (2011) (see page 7166); see also, In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300 (CCPA 1980) (holding that unity of invention exists where compounds included within a Markush group (1) share a common utility; and (2) share a substantial structural feature essential to that utility); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984); MPEP § 706.03(y); MPEP § 803.02 (9th ed.).  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. 76 Federal Register at 7166 (2011). Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. Id.  



1. An amorphous nanostructure comprising an inorganic polymer of formula 1 . . .

In formula 1, M represents a transition metal, 
X represents a halogen element, 
CF represents a functional group for bonding including a hydrogen element and an element for hydrogen bonding, and 
n has a value of 10 to 500,000 in repetition frequency.

Claims 1-5 and 7 to not provide more specification regarding the underlined terms.  Claim 6 limits the CF group, but still includes the generic term “thiol compound”.  

The terms underlined above are all generic.  The Markush grouping of claims 1-7 is improper because the alternatives defined by the Markush formula (I) do not share both a single structural similarity and a common use that flows from that substantial structural feature.  

Because the claim terms are recited in almost completely generic terms, the claimed alternative “amorphous nanostructures” do not share a single common structural element.  Note that the Markush group of “CF” is vast as discussed above and M can be any transition metal.  As such, the instantly claimed “amorphous nanostructures” are not considered to share a substantial structural feature essential to the utility.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description” (particularly the discussion of working examples), if the instantly claimed formula 1 is limited to the following, 

In formula 1, M represents copper, 
X represents a halogen element, 
CF represents thiourea, selenourea, and tellurourea, and 
n has a value of 10 to 500,000 in repetition frequency.

Such would provide the instant claims with a substantial structural feature.  

Pursuant to the Federal Register guidelines (cited above) this ‘‘improper Markush grouping’’ rejection will be maintained until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).  706.03(y)(III).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

H. Pan et al., CN 108276431 (Jul. 13, 2018) (“Pan”)

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Pan et al., CN 108276431 (published Jul. 13, 2018) (“Pan”); an English-language machine translation (“Pan-Eng”) appears as the second half of the attached CN patent document.  

Pan discloses methods for preparing Cu-8-hydroxyquinolinebromine nanowires assisted by ultrasound.  See Pan-Eng at [0008] .  In the Example at [0025]-[0026] of Pan-Eng, the following example of nanowire preparation is disclosed:

Weigh 0.67g CuBr2 and dissolve it with distilled water, and dilute the volume to 100mL to obtain 0.03mol/L CuBr2 aqueous solution. Weigh 0.1451g 8-hydroxyquinoline and dissolve it with ethanol, and dilute the volume to 100mL to obtain 0.01 mol/L ethanol solution. Quickly mix it in a 250mL beaker and seal it with plastic wrap, then put it into a sonicator for reaction (ultrasonic power 150W, frequency 40KHz), temperature control at 50℃, ultrasonic for 2h to stop the reaction, after natural cooling . . . to obtain Cu-8 -Hydroxyquinoline-bromo nanowires

Pan discloses that the molecular formula of the nanowire is CuC9H6NOBr.  The above Pan example process is the same as the general process disclosed at page 3, lines 5-10 of the instant specification, using the same disclosed solvent (specification at page 9, lines 20-25), and within the disclosed temperature range (specification at page 10, lines 

[0056] 50 mg CuCl2 and 50 mg Thiourea powder were placed in a beaker. CuCl2 is used as a metal precursor, and the oxidation number of Cu is +2. In addition, thiourea is also used as a binding functional group. 80 ml of ethanol as the polar solvent is added to the beaker. The synthetic solution mixed with CuCl2, thiourea and ethanol is ultrasonically dispersed at room temperature. Ultrasonic dispersion is performed for 1 to 2 minutes, through which the amorphous nanowire is synthesized.

Note that instant Preparation example 4 at page 19 of the specification employs CuBr2 as does Pan.  And Pan’s 8-hydroxyquinoline meets the limitations of the instant “CF” group as interpreted above.  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


That is:

a functional group comprising a hydrogen atom bound to an element which has a higher electronegativity than a hydrogen atom, and comprising an additional element that can form hydrogen bonds, the additional element also having an unshared electron pair that can chemically bond to a transition metal

Thus, Pan discloses the preparation of an example nanowire by a process essentially the same as instant nanowire Preparation examples 1 and 4, except that Pan employs 8-hydroxyquinoline as the instant “CF” group rather than a urea.  However, Pan does not disclose that the structure of the obtained nanowire meets the limitations of instantly claimed [Formula 1].  

In this regard, it is asserted that the Pan example nanowire inherently meets the limitations of instantly claimed [Formula 1] because it is prepared in the same manner using the same reactants/reagents as the instantly claimed amorphous nanostructure.  

An inherent feature need not be recognized at the time of the invention.  MPEP § 2112 (II).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  The burden of proof is similar to that required with respect to product-by-process claims. MPEP § 2112 (V) (citing In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  

Pan is considered to establish a prima facie case of inherent anticipation shifting the burden to Applicant because Pan employs the same process, reactants, and reagents as instantly claimed, which would inherently lead to the same products as instant claims 1-5 and 7.  


Subject Matter Free of the Art of Record

The closes prior art of record is H. Pan et al., CN 108276431 (published Jul. 13, 2018) (“Pan”) discussed in detail above.  Claim 6 is considered free of the art of record.  Pan does not teach or suggest thiourea, selenourea, and tellurourea as claimed in instant claim 6.  However, claim 6 is not considered directed to proper Markush group or supported pursuant to § 112 for the reasons discussed above (that is, claim 6 is directed to transition metals generally and thiols generally).  

Amendment of claim 1 to as follows is considered allowable over the art of record, supported pursuant to § 112, and contains proper Markush group alternatives.  

In formula 1, M represents copper, 
X represents a halogen element, 
CF represents thiourea, selenourea, and tellurourea, and 
n has a value of 10 to 500,000 in repetition frequency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622